  Case: 1:19-cv-06676 Document #: 117 Filed: 12/18/19 Page 1 of 2 PageID #:19344




                  IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

Grumpy Cat Limited,
                                                           Case No. 19-cv-06676
                Plaintiff,

        v.                                                 Judge Steven C. Seeger

The Individuals, et al.,                                   Magistrate Judge Sunil R. Harjani

                Defendants.

    NOTICE OF WITHDRAWAL OF DEFENDANTS’ EMERGENCY MOTION TO
    CLARIFY THE STATUS OF THE RESTRAINTS ON DEFENDANTS PAYPAL
                            ACCOUNTS

        PLEASE TAKE NOTICE that Defendant stores “6.berta2” (No. 236), “abood.av” (No.

238), “Buy-Fast-Shop” (No. 269), “colombonach” (No. 278), and “sero_sts” (No. 470), after

negotiating and agreeing with Plaintiff’s counsel on arrangement pertaining to the PayPal account

funds, hereby withdraw their previously filed Emergency Motion.

Dated: December 18, 2019                                   Respectfully submitted,

                                                           By: /s/ Matthew R. Grothouse
                                                           Matthew R. Grothouse
                                                           Illinois Bar No. 6314834
                                                           matt@saperlaw.com
                                                           Saper Law Offices, LLC
                                                           505 N LaSalle St
                                                           Chicago, IL 60654
                                                           312.527.4100

                                                           ATTORNEY FOR DEFENDANT
                                                           NOS. 236, 238, 268, 278, and 470
  Case: 1:19-cv-06676 Document #: 117 Filed: 12/18/19 Page 2 of 2 PageID #:19344




                                 CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that on December 18, 2019, he caused the

foregoing to be filed with the Court by electronic filing protocols, and that same will therefore be

electronically served upon all attorneys of record registered with the Court’s ECF/CM system.

                                                             /s/ Matthew R. Grothouse
                                                             Matthew R. Grothouse
                                                             Saper Law Offices, LLC
                                                             505 N LaSalle, Suite 350
                                                             Chicago, IL 60654
                                                             Bar No. 6314834
                                                             Telephone: 312-527-4100
                                                             matt@saperlaw.com

                                      Attorney for Defendant Nos. 236, 238, 268, 278, and 470




                                                 2
